ON MOTION FOR REHEARING

PER CURIAM.
The Florida Unemployment Appeals Commission seeks a rehearing1 of our opinion filed on September 19, 2001, contending that this court erred as to the date Bettye J. Bacon’s appeal was filed. We point out that the record reflects that Bacon’s appeal was timely filed initially (on August 9, 2000) with the local office representative. [R.05] After that filing whatever internal machinations, or demands on *1069Bacon, resulted in the alteration (on the application) of the filing date are irrelevant.
Petition for rehearing denied.

. The Commission waived oral argument. We believe the result would have been clear to the Commission had its representative attended.